Citation Nr: 1415264	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) disorder. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for pseudofolliculitis barbae (PFB). 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a low back disorder. 

7.  Entitlement to service connection for right and left foot disorders. 

8.  Entitlement to service connection for bilateral pes planus. 

9.  Entitlement to service connection for sinusitis. 

10.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1992 to August 2000. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Wilmington, Delaware (RO), which denied the benefits sought on appeal. 

In July 2012, the Veteran testified before the undersigned during a Board hearing held at the Central Office, in Washington, D.C.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

During his July 2012 hearing, the Veteran testified that he his current skin problems were now manifested by a skin rash on his arm.  The issue of entitlement to service connection for skin rash on the arms has not yet adjudicated by the RO.  Therefore, the Board is referring the claim back to the RO, for appropriate action

The issues of entitlement to service connection for low back disorder, right and left foot disorders, bilateral pes planus, sinusitis and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate a current diagnosis of temporomandibular joint (TMJ) disorder. 

2.  The evidence of record does not demonstrate a current diagnosis of sleep apnea. 

3.  Although the service treatment records reflect complaints of razor burn and abrasions secondary to shaving, the evidence of record does not demonstrate a current diagnosis of a pseudofolliculitis barbae (PFB). 

4.  The Veteran's hypertension did not have an onset until four years after his separation from service, and the preponderance of the competent evidence is against a finding that it is otherwise related to active duty.

5.  In a July 2012 written statement, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for tinnitus.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for TMJ disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for entitlement to service connection for PFB have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA provided the Veteran with the notice required under the VCAA for his claims for service connection in a June 2009 notice letter.  In that letter, VA also informed the Veteran of how VA establishes disability ratings effective dates.  In light of the foregoing, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to issue additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's service treatments records and other pertinent documents discussed below. 

The Board acknowledges that VA has not afforded the Veteran with VA examinations relating to his claims for service connection.  However, the Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The medical evidence does not reflect current diagnoses of sleep apnea, PFB, or TMJ-related disorders.  Although there is evidence of a current diagnosis of hypertension, post-service treatment records show that the Veteran was not first diagnosed or treated for his current disorders until four years after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  While the Veteran believes his hypertension is related to service, he is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Veteran has not asserted that he has elevated blood pressure since his period of service, and none of his service treatment records reflects treatment or diagnosis of hypertension.  Simply stated, referral of the claims for examination or obtainment of medical opinions on the matters of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, 18 Vet. App. at 119-120; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.




      Sleep Apnea, TMJ, and PFB 

The Veteran seeks entitlement to service connection for sleep apnea, TMJ and PFB.  During the July 2012 Board hearing, the Veteran testified that he first experienced PFB and TMJ-related disorders during his period of service.  The Veteran reported that a military dentist informed him he had TMJ when his jaw clicked upon opening and closing during clinical evaluation.  The Veteran further reported that his current skin problems were manifested by a rash on his arms.  The Veteran denied undergoing any sleep study for his complaints of sleep problems.  See Travel Board hearing transcript, pages 13, 14 and 17. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

In this case, the evidence of record does not provide any medical basis for holding that the Veteran has a current disability manifested by sleep apnea, PFB or TJM-related disorders.  A review of the service treatment records shows no complaints, treatment or diagnosis for sleep-related or TMJ-related disorder.  An October 1992 service treatment record does show complaints of razor burn after shaving and assessment of abrasions secondary to shaving.  Notably, the Veteran's service dental records show no finding of TMJ disorder on clinical evaluation in September 1997, November 1998, June 1999 and April 2000.  On the report of an August 2000 examination prior to separation, the Veteran's mouth and face were evaluated as normal.  His skin was evaluated as abnormal as multiple hypo pigment patches were observed and an assessment of tinea versicolor was provided.  On the report of medical history, the Veteran indicated that he experienced skin problems, but he denied any history of sleep troubles and there was no indication of jaw-related problems.  

The record does not contain any post-service treatment records reflecting complaints, treatment, or diagnoses of sleep apnea, PFB, or TMJ-related problems.  Pertinently, the available private treatment records do show complaints of skin rash manifested rash on his arms and lower torso, but no complaints of skin problems involving his face.   

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claims, the medical evidence of record does not show that the Veteran has complained, sought treatment or been diagnosed with sleep apnea, PFB or TMJ-related disorders.  

There has been no diagnosis of sleep apnea, PFB, or TJM disability during the pendency of the claims.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. At 225.  

At no time during this appeal has the Veteran reported being diagnosed with sleep apnea or has a diagnosis of sleep apnea been shown.  He has denied undergoing a sleep study for complaints of sleep problems.  

Despite the in-service treatment for razor burn and secondary abrasion, the evidence does not demonstrate that the Veteran has a current PFB disability at any time during the course of the appeal.  The Board acknowledges that the Veteran is competent to attest to symptoms such as skin rash.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Notably, pseudofolliculitis barbae (PFB) is defined as "erythematous follicular papules or, less commonly, pustules resulting from close shaving of very curly hair."  Stedman's Medical Dictionary, 27th ed., at 1470.  However, the Veteran has not described any current skin problems on his face as a result of shaving.  Rather, during the 2012 hearing, the Veteran testified that his skin problems only involve recurrent rashes on his arms.  The Veteran's reports are confirmed by his complaints of rash on his arms documented in the private treatment.  The Veteran has not reported that he currently suffers from skin problems on his face similar to those manifested by symptoms of razor burn or abrasions secondary to shaving during the period under appeal. 

Moreover, the Board notes that subjective symptoms, such as jaw clicking and stiffness, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Court in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) held that a Veteran's statements can in limited circumstances establish a diagnosis; however, the requirements set forth in that case have not been met here.  Here, the record does not shows that the Veteran has been diagnosed with any disability manifested by his reported symptoms of sleep problems, PFB, or TJM disorder at any time during the course of the appeal.  

In the absence of any diagnosed sleep apnea, PFB, or TMJ, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.


      
Hypertension 

The Veteran seeks entitlement to service connection for hypertension.  He contends that his hyperextension is related to his military service. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of hypertension.  See private treatment records starting in February 2004.  Element (1), current disability, is satisfied. 
The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records show no indication that the Veteran was treated or diagnosed with hypertension.  Notably, none of the recorded in-service blood pressure readings (BPRs) is suggestive of hypertension as defined by VA.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater, with a diastolic blood pressure of less than 90mm.)  A February 2000 service treatment record shows that the Veteran had blood pressure reading of 151/79, but still does not demonstrate hypertension as defined by VA.  At the time of the Veteran's August 2000 examination prior to separation, his heart and cardiovascular system were evaluated as normal.  His blood pressure reading was not recorded at that time.  On the associated report of medical history, the Veteran denied having experienced heart trouble or high blood pressure. 

The available subsequent post-service treatment records do not show that the Veteran was treated for hypertension until February 2004.  At that time, the Veteran's treating private physician indicated that the Veteran had a new onset of hypertension and he was prescribed medication.  Subsequent private treatment record shows that the Veteran was being treated for hypertension. 

The evidence of record does not show that the Veteran's hypertension first manifested until February 2004, which comes four years after his period of service.  Competent evidence of record does not demonstrate that the Veteran's hypertension had an onset during his periods of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The element (2), an in-service injury or disease, has not been satisfied. 

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed hypertension and the Veteran's period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of hypertension in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for hypertension until four years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79.  

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Savage, 10 Vet. App. at 495-97.  However, the Veteran has not asserted at point during the appeal period that he has experienced symptoms of hypertension or elevated blood pressure continuously since his period of service.  Rather, he simply asserted that his high blood pressure is related to service.  Notably, hypertension is a disorder that is demonstrated through the results of blood pressure testing, and the Board observes that the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertension) do not contemplate any symptoms that would be capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim for hypertension fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

Dismissal of Claim 

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the August 2009 rating decision that denied the claim for entitlement to service connection tinnitus.  Thereafter, in a July 2012 electronic correspondence, the Veteran expressed his desire to withdraw the claim from appellate review.  The Veteran's desire was confirmed in a subsequent July 2012 written and signed correspondence from his representative.  The Board finds that the statements qualify as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further actions with regard to the issue are not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the appeal of the denial of service connection for tinnitus is dismissed.


ORDER

Entitlement to service connection for temporomandibular joint (TMJ) disorder is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for pseudofolliculitis barbae (PFB) is denied.

Entitlement to service connection for hypertension is denied.  

The appeal, concerning entitlement to service connection for tinnitus, is dismissed.


REMAND

The Veteran seeks entitlement to service connection for low back disorder, right and left foot disorders, bilateral pes planus, sinusitis and allergic rhinitis.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

VA examinations are needed to determine whether the Veteran has current low back disorder, right and left foot disorders, bilateral pes planus, sinusitis and allergic rhinitis that are related to his period of service.  The Veteran's service treatment records show he complained of low back and neurologic problems towards the end of his period of service.  These records reflect diagnoses of low back strain/sprain and radiculopathy.  A March 2000 service physical therapy consultation referral notes that a MRI revealed evidence of degenerative disc disease and L4-L5 abutting root nerve.  Pertinently, the Veteran's complaints of bilateral foot problems may be neurologic in nature as he has complained of shooting pain in his feet.  There is no medical opinion of record that addresses whether the Veteran's current low back problems are related to his in-service complaints and assessment of degenerative disc disease and root nerve involvement. 

In addition, his July 1992 entrance examination report shows he was evaluated with mild pes planus, asymptomatic.  The Veteran complained of right foot problems in March 1994.  Although the Veteran's August 2000 examination prior to separation shows his feet were evaluated as normal, his post-service treatment records show complaints of foot problems and he was referred to a podiatrist for treatment.  Unfortunately, those private podiatry treatment records are unavailable.  There is no medical opinion of record that addresses whether the Veteran's pre-existing pes planus was permanently aggravated by his period of service. 

Also, his service treatment records show the Veteran complained of upper respiratory problems and was assessed with sinusitis in February 1993 and February 2000.  Notably, the Veteran's post-service treatment records show complaints of upper respiratory problems as well as allergic rhinitis over the years since his separation.  There is no medical opinion that addresses whether the Veteran's current sinus disorders are related to his in-service complaints. 

Given the above evidence, the Board concludes that appropriate VA examinations are warranted to determine whether the Veteran has current low back disorder, right and left foot disorders, bilateral pes planus, sinusitis and allergic rhinitis that are related to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records.

2. Provide the Veteran with an appropriate examinations to determine the nature and etiology of his low back disorder, right and left foot disorders, bilateral pes planus, sinusitis and allergic rhinitis.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the record, the examiner should provide opinions to the following: 

a)  Identify the nature of the Veteran's claimed low back, left and right foot, and sinus disorders. 

b)  For any diagnosed low back disorder or sinus disorder, is it at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed disorder is causally or etiologically related to the Veteran's period of active service.  

c)  For any diagnosed right and left foot disorder (other than pes planus) is it at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed disorder is causally or etiologically related to the Veteran's period of active service or secondary to his low back disorder. 

d)  If the Veteran does have a current diagnosis of bilateral pes planus, then provide a medical opinion on whether his bilateral pes planus increased during his period of service, and if such an increase was clearly and unmistakablely not aggravated by service (i.e., did not undergo an increase in severity, beyond natural progression).  

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304(b).  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and a rationale provided for why a medical conclusion cannot be provided. 

3. Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection and increased rating claim with consideration of evidence received since the most recent supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


